Citation Nr: 1440117	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include a pain disorder associated with psychological factors and a physical condition and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in March 2010.  The RO issued a Statement of the Case (SOC) in January 2011.  In March 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The issue of entitlement to service connection for Type II diabetes mellitus was also on appeal.  However, prior to certification to the Board, in an August 2011 statement, the Veteran's representative withdrew the appeal of this issue.  Thus, there remain no allegations of errors of fact or law for appellate consideration of this issue.  See 38 C.F.R. § 20.204

In August 2012, the Veteran was afforded his requested Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Agency of Original Jurisdiction (AOJ) certified this appeal to the Board in May 2012.  Subsequently, additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in August 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran was awarded the Combat Infantryman Badge (CIB) for his military service in the Republic of Vietnam during the Vietnam War.

2.  The Veteran engaged in combat with the enemy, and his claimed PTSD stressors are related to that combat.

3.  In a July 2012 private medical opinion provided by a licensed psychologist, the Veteran was diagnosed with PTSD in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV). 

4.  The Veteran's PTSD was found to be related to his in-service combat stressors by the private licensed psychologist in the July 2012 medical opinion.

5.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD (claimed as an acquired psychiatric disorder, to include a pain disorder associated with psychological factors and a physical condition) has been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R.  § 3.304(f) (2013). 

The Veteran's DD 214 service personnel record shows that the Veteran received the Combat Infantryman Badge for his service in Vietnam.  Based on the receipt of this combat medal, the Board finds that that the Veteran experienced a combat stressor while serving during the Vietnam War.  Thus, the Veteran's claimed in-service stressor(s) do not have to be corroborated as the Board finds that the Veteran's lay statements are sufficient to establish the occurrence of the Veteran's claims of in-service stressor(s).  Therefore, the only issue is whether the veteran has a current diagnosis of PTSD. 

There are conflicting opinions on whether or not the Veteran suffers from PTSD.  Although VA examiners in October 2009 and December 2010 found that the Veteran did not meet the criteria for a diagnosis of PTSD; the Veteran's private psychologist in a July 2012 opinion diagnosed the Veteran with PTSD due to his combat service in the Republic of Vietnam.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.  See 38 U.S.C.A. § 5107 (West 2002);


							[ORDER ON NEXT PAGE]

ORDER

Service connection for PTSD (claimed as an acquired psychiatric disorder, to include a pain disorder associated with psychological factors and a physical condition) is granted.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


